Lawbenoe, Judge:
Certain drawing instruments and cases exported from West Germany comprise the subject merchandise of the appeals for a reappraisement enumerated in the schedule, attached to and made part of the decision herein.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the counsel for (the Plaintiff and the Assistant Attorney General for the United States that the merchandise, covered by the appeals for reappraisement enumerated in Schedule A, attached hereto and made a part hereof, and described below by catalog numbers consist of drawing instruments and cases which in the decision of Keuffel & Esser Co. vs. United States, Abstract No. 59557, were held to be separately dutiable; that the cases and drawing instruments, in accordance with that decision, should be appraised separately instead of as an entirety; and that the market value or price at the time of exportation of the drawing instruments and cases covered by 'these appeals for reappraisement at which such or similar merchandise was freely offered for sale .to all purchasers in the principal markets of Western Germany in usual wholesale quantities and in the ordinary course of trade for export to the United States plus the cost of all containers and all coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in question, packed ready for shipment to the United States was as sét forth below; that the weight of the cases was as set forth below:
*415Value of drawing Weight instru- Value of of cases Catalog No. ments cases (lbs)
#211349-A/06356-51
1066 R. Spec. “Annapolis” $6. 26 $. 70 . 630
1212 4. 17 . 94 . 420
760 C 2. 04 . 45 . 110
1212 P 4 38 . 98 . 400
1212 PJ 5. 53 1. 14 . 570
1095 J 2. 01 . 69 . 440
1097 LC 3. 26 . 82 . 550
Drawing Sets Spec. 6. 52 1. 57 . 725
1087 SC 3. 98 . 98 . 550
#212011-A/06920-51
1213 H 7. 24 2. 04 . 650
1212 PJ 5. 53 1. 14 . 570
1087 SC 3. 98 . 98 . 550
1047 C 8. 16 . 77 . 660
1202 N . 74 . 19 . 130
1097 L 3. 10 . 82 . 570
978 A 3. 38 . 51 . 265
1213 R 8. 67 2. 17 . 660
1096 LC 2. 83 1. 05 . 530
#212258-A/07127-51
1213 R 7. 43 1. 86 . 660
1213 H 6. 26 1. 72 . 650
1216 8. 43 1. 76 1. 110
1047 MC 6. 37 . 55 . 650
1202 E .23 . 17 . 110
1202 H . 36 . 14 . 130
1202 N . 68 .17 . 130
1057 KC 4. 54 . 93 . 660
1095 J 1. 78 . 67 . 440
1060 KC 6. 90 1. 22 1. 035
#215146-A/08989-51
1047 7. 00 . 87 . 640
1095 J 2. 01 . 69 . 440
1213 H 6. 85 1. 93 , . 650
1212 3. 88 . 85 . 420
978 3. 98 . 53 . 265
1213 HH 4. 26 1. 85 . 550
1094 Spec. 1. 67 . 55 . 230
#217887-A/11070-51
1066 RC $4. 80 $1. 18 . 485
Special sets 3.22 1. 38 . 380
1093 1. 38 . 42 . 265
978 3. 98 .54 .265
760 K 2. 75 . 21 . 130
764 K 1. 37 . 35 . 110
1213 J 7. 89 1. 85 . 660
1213 6. 50 1. 47 . 660
1202 H .40 . 15 . 130
*416#220163--A/00209-52
1067 R 5. 20 1. 35 . 505
1096 LC 3. 12 1. 15 . 530
1212 3. 97 . 90 . 420
1087 SC 4. 38 1. 08 .550
IT IS FURTHER STIPULATED AND AGREED that on or about the dates of exportation of the said merchandise, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of Western Germany.
IT IS FURTHER STIPULATED AND AGREED that these appeals for reappraisement be submitted for decision on this stipulation.
Upon the agreed facts before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis of value for the drawing instruments and cases in issue and that said value is as set forth in the tabulation above.
As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.